                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION


    CITY OF KNOXVILLE, TENNESSEE,
    individually and on behalf of all others similarly
    situated,

                           Plaintiff,                    Case No.: 3:20-cv-00544-DCLC-DCP

            v.                                           District Judge Clifton L. Corker
                                                         Magistrate Judge Debra C.
    NETFLIX, INC., and HULU, LLC,                        Poplin

                           Defendants.

   ORDER GRANTING CONSENT MOTION TO EXTEND THE OPPOSITION AND
        REPLY DEADLINES TO DEFENDANTS’ MOTIONS TO DISMISS

          Pursuant to Fed. R. Civ. P. 6(b)(1) and Local Rule 7.1, and for good cause, the Court hereby

  GRANTS Plaintiff, City of Knoxville, Tennessee (“Plaintiff”) and Defendants Netflix, Inc., and

  Hulu, LLC (collectively “Defendants”), Consent Motion to extend Plaintiff’s deadline to file its

  response in opposition to Defendant Netflix’s Motion to Dismiss [Doc. 31] and Defendant Hulu’s

  Motion to Dismiss [Doc. 35] through April 2, 2021, and to extend Defendants’ deadline to their

  reply in support their Motions to April 16, 2021.

          Plaintiff shall file its opposition to Defendant Netflix’s Motion to Dismiss [Doc. 31] and

  Defendant Hulu’s Motion to Dismiss [Doc. 35] on or before April 2, 2021. Defendants Netflix and

  Hulu shall file their respective reply in support of their Motion to Dismiss on or before April 16,

  2021.

          ,7,66225'(5('

                                               (17(5


                                  ________________________________
                                  _____
                                     ____
                                        ____
                                           __
                                           __________
                                           __        _____
                                                        _ __________
                                                        __        __
                                  'HEUD&3RSOLQ
                                  'HEU
                                  'H EUUD
                                        D &
                                          & 3RS
                                              R OLLQ
                                  8QLWHG6WDWHV0DJLVWUDWH-XGJH
Case 3:20-cv-00544-DCLC-DCP Document 41 Filed 03/08/21 Page 1 of 1 PageID #: 255
